Name: 87/89/EEC: Commisison Decision of 7 January 1987 on the setting-up of an Advisory Veterinary Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European Union law;  agricultural policy
 Date Published: 1987-02-14

 Avis juridique important|31987D008987/89/EEC: Commisison Decision of 7 January 1987 on the setting-up of an Advisory Veterinary Committee Official Journal L 045 , 14/02/1987 P. 0056 - 0058 Finnish special edition: Chapter 3 Volume 22 P. 0192 Swedish special edition: Chapter 3 Volume 22 P. 0192 COMMISSION DECISION of 7 January 1987 on the setting-up of an Advisory Veterinary Committee (87/89/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the Advisory Veterinary Committee was set up by Commission Decision 76/559/EEC (1), as last amended by Decision 81/156/EEC (2); Whereas the procedure for the replacement of members should be adjusted and account taken of a change in the representation of industry; Whereas the provisions relating to the Advisory Veterinary Committee have been amended and should therefore be consolidated; Whereas the Commission should seek the views of producers, traders and consumers on matters arising in connection with the harmonization of veterinary legislation; Whereas all the occupations directly involved in the implementation of the harmonization of veterinary legislation, and also consumers, must have an opportunity to participate in the drafting of the opinions requested by the Commission; Whereas the agricultural, industrial, commercial, workers' and veterinarians' associations and the consumer groups in the Member States have set up organizations at Community level, HAS DECIDED AS FOLLOWS: Article 1 1. There is hereby established by the Commission an Advisory Veterinary Committee, hereinafter called 'the Committee'. 2. The Committee shall consist of representatives of organizations concerned with agriculture, industry, commerce, workers, consumers and the Veterinary Federation of the European Community. (3) OJ No L 171, 30. 6. 1976, p. 37. (4) OJ No L 72, 18. 3. 1981, p. 21. Article 2 1. The Committee may be consulted by the Commission on any problems concerning the harmonization of veterinary legislation. 2. The chairman of the Committee may indicate to the Commission the desirability of its consulting the Committee on any matter within the latter's competence on which its opinion has not been sought. The chairman shall so act at the request of any one of the interest groups represented on the Committee. Article 3 1. The Committee shall consist of 14 permanent members and a maximum of 24 non-permanent members. 2. The permanent members shall be responsible for coordinating work within their group. 3. Seats for permanent members shall be allocated as follows: - two to agricultural producers, - two to agricultural cooperatives, - two to industry, - two to commerce, - two to workers, - two to consumers. 4. In addition, two of the seats for permanent members shall be allocated to representatives of the professional organization of veterinarians set up at Community level. 5. The interested groups listed in paragraph 3 may each appoint a maximum of four non-permanent members. Article 4 1. The permanent members of the Committee shall be appointed by the Commission upon proposals from the following bodies: - for seats allocated under Article 3 (3): Agricultural producers: the Committee of Agricultural Organization in the European Economic Community (COPA); Agricultural cooperatives: the General Committee on Agricultural Cooperation of the European Economic Community (COGECA); Industry: Confederation des Industries Agro-alimentaires de la CommunautÃ © EuropÃ ©enne (CIAA); Commerce: the most representative professional organization set up at Community level; Workers: the European Trade Union Confederation (ETUC); Consumers: the Consumers' Consultative Committee set up by Commission Decision 73/306/EEC (5); - for seats allocated under Article 3 (4): the Federation of Veterinarians of the European Economic Community. 2. The said bodies shall put forward two candidates of different nationality, who must be nationals of a Member State of the Community, in respect of each seat to be filled. 3. The bodies referred to in the first indent of paragraph 1 shall propose to the Commission by letter addressed at least eight days before each meeting to the department of the Commission responsible for the provision of secretarial services pursuant to Article 9 (3) their other representatives on the committee. Article 5 1. The term of office of a permanent member shall be three years and shall be renewable. Members shall not be remunerated for their services. After expiry of the three-year period, permanent members of the Committee shall remain in office until they are replaced or until their appointments are renewed. In the event of the resignation or decease of a member or a request from the body having proposed a member that he be replaced, he shall be replaced in accordance with the procedure laid down in Article 4. 2. A list of the permanent members shall be published by the Commission, for information purposes, in the Official Journal of the European Communities. Article 6 1. The permanent members shall elect from among their number for a term of three years a chairman of the Committee and two vice-chairmen. (6) OJ No L 283, 10. 10. 1973, p. 18. 2. On a first ballot this election shall require a two-thirds majority of the permanent members present and on subsequent ballots a simple majority of the permanent members present. 3. The vice-chairmen shall be elected from the representatives of an interest group or the organization referred to in the last indent of Article 4 (1), other than that to which the chairman belongs. The Committee may, under the same procedure, appoint other officers of the Committee. In that event in addition to the chairman, the officers shall not include more than one representative from each of the interest groups represented on the Committee. The officers shall prepare and organize the work of the Committee. Article 7 The chairman may invite any person with special qualifications in one of the items on the agenda to take part in an expert capacity in the proceedings of the Committee and of its working groups. Such experts shall take part only in the discussion of the tem for which they are invited. Article 8 The Committee may set up working groups. The function of working groups shall be to report to the Committee on subjects decided by it. Article 9 1. The Committee shall be convened by the Commission and shall meet at Commission headquarters. The officers of the Committee shall be convened by the chairman in agreement with the Commission. 2. Representatives of the Commission departments concerned shall take part in meetings of the Committee, of the officers and of working groups. 3. The Commission shall provide secretarial services for the Committee and its working groups. 4. Upon proposals from the bodies referred to in Article 4 (1), and for the term of office of the permanent members of the Committee, the Commission may designate observers responsible for maintaining administrative contacts with the department responsible for the provision of secretariat services. 5. The observers may attend meetings of the Committee and the working groups; they shall not take part in the discussions. Article 10 The Committee shall discuss matters on which the Commission has requested an opinion. No vote shall be taken. The Commission may, when seeking the opinion of the Committee, set a time limit within which such opinion shall be given. The views expressed by the various interest groups represented shall be recorded in a report, which shall be forwarded to the Commission. In the event of unanimous agreement being reached in the Committee on the opinion to be given, the Committee shall formulate joint conclusions which shall be annexed to the report. The outcome of the Committee's discussions shall be communicated by the Commission to the Council and to the Standing Veterinary Committee, at the request of the latter. Article 11 Without prejudice to Article 214 of the Treaty, where the Commission informs participants at Committee meetings that the opinion requested or the question raised is on a matter of a confidential nature, such persons shall be under an obligation not to disclose information which has come to their knowledge through the work of the Committee or of its working groups. Article 12 Commission Decision 76/559/EEC is hereby repealed. Article 13 This Decision shall enter into force on 1 January 1987. Done at Brussels, 7 January 1987. For the Commission Frans ANDRIESSEN Vice-President EWG:L111UMBE19.94 FF: 1UEN; SETUP: 01; Hoehe: 1317 mm; 204 Zeilen; 8415 Zeichen; Bediener: MIKE Pr.: C; Kunde: ................................